Citation Nr: 0417918	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  98-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including major depression and a dysthymic 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel

INTRODUCTION

The veteran served on active duty from July 1958 to October 
1959.

The instant appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in North Little Rock, Arkansas, which denied a claim to 
reopen a claim for service connection for dysthymic disorder 
and major depression.

In April 2000, the Board of Veterans' Appeals (Board) found 
that new and material evidence had been submitted to reopen 
the claim and then denied the claim on the basis that the 
claim was not well grounded.  The appellant appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
November 2000, the VA General Counsel and the appellant's 
attorney filed a Joint Motion for Remand and to Stay Further 
Proceedings.  The parties requested that the Court vacate the 
Board's April 2000 decision and remand the matter primarily 
because the Board decision did not include consideration of a 
private medical record which was, at the time of the Board's 
decision, located at the RO in the appellant's temporary 
claim file.  The Court granted the Joint Motion in December 
2000, vacating and remanding the matter on appeal.  That part 
of the Board's April 2000 decision that reopened the 
previously denied claim was affirmed.    

In April 2001, the Board remanded this claim to the RO for 
additional development.   

In March 2000 and January 2004, the veteran testified during 
hearings held before the undersigned in North Little Rock, 
Arkansas, and in Washington, D.C.; transcripts of those 
hearings are of record.  The Board accepts for inclusion in 
the record medical evidence submitted (along with a waiver of 
RO jurisdiction).  See 38 C.F.R. § 20.800 (2003).  

In June 2003, the RO denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran was notified of this decision in July 2003 and 
has not appealed this decision to the Board.  Consequently, 
this issue is not before the Board at this time. 
     
FINDING OF FACT

The medical evidence establishes that the veteran has an 
acquired psychiatric disorder that is linked to his period of 
active military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, an 
acquired psychiatric disorder was incurred as a result of his 
active military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran initially filed a claim for service connection 
for a psychiatric disorder in 1996.  His service medical 
records showed that he was hospitalized in August 1959 for 
evaluation.  In June 1959, the veteran's family wrote to a 
congressperson, requesting that the veteran be hospitalized 
by the military for treatment for seasickness.  A memorandum 
from the veteran's commanding officer, dated in June 1959, 
indicated that his performance was sub-standard and he was 
frequently seasick.  The ship's doctor had concluded that the 
veteran was extremely neurotic, and it was noted that he had 
taken various tranquilizers prior to his entry into service.  
A doctor who interviewed the veteran concluded that he was 
immature, neurotic, and suffering from a persecution complex.  

The veteran was transferred to a Naval Hospital for 
evaluation, including a complete psychiatric evaluation.  He 
reported being nervous all his life, getting easily "shook 
up," and having an upset stomach.  He had felt increasingly 
nervous while in the Navy.  He did not like to follow orders.  
Upon examination, he was somewhat defensive and childlike in 
his manner.  His mood was anxious and mildly depressed.  He 
was adamant about wanting to be discharged from service, as 
he felt that he wanted to become a minister.  He underwent 
psychological evaluation, which showed that he had an 
immature and childlike orientation to stress with limited 
ego-organization and lack of adequate ego defenses.  The 
final diagnosis was chronic severe passive-dependency 
reaction, manifested by a tendency to cling to others, 
helplessness, anxiety, and a predominant childlike-parent 
relationship in reaction to minimal stresses.  It was 
determined that this condition did not originate during the 
line of duty, but had existed prior to service.  

In April 1996, the appellant underwent a VA examination.  He 
stated that his depression began in 1986 or 1987, although he 
reported that he never got over being seasick during service.  
The diagnosis was dysthymic disorder.  The RO obtained the 
appellant's records from Minirth-Meier-Rice Clinic for 
treatment in 1993-94 for his complaints of depression.  It 
was noted that his problems began in 1985-86 after pressures 
from a bad business.  The appellant completed a questionnaire 
wherein he was asked what his problems were and what had 
caused them.  He stated that he had depression and anxiety, 
caused by a business partner who had sold assets in the 
appellant's name, leading to a substantial financial loss.  
Diagnoses were obsessive-compulsive tendencies, some 
narcissism, dysthymic disorder, and rule-out major 
depression.

At his hearings in September 1997, March 2000, and January 
2004, the veteran discussed his belief that he is entitled to 
service connection for a psychiatric disorder.

In October 1999, the appellant was evaluated by "J.R.M.", 
Ph.D., who had the opportunity to review the veteran's 
records.  In a written statement dated October 1999, this 
health care provider concluded that the veteran's "current 
depression most likely had its genesis when he was in the 
military."  The October 1999 report was counter designated 
for inclusion in the record before the Court.  The parties of 
the joint motion agreed that the item was pertinent to the 
claim and that it had not been available for review by the 
Board at the time of its April 2000 decision (as it had been 
contained in the appellant's temporary claim folder at the 
RO).  In the Joint Motion, the parties agreed that a remand 
was required for readjudication, as the RO and the Board did 
not consider this evidence.  

As noted above, in April 2001, the Board remanded this claim 
to the RO for additional development.  On VA examination in 
June 2002, the examiner found that it was "difficult to be 
certain" when the depressive disorder of the veteran began.  
The examiner stated that it is not clear whether his 
depression was incurred during service and if the depression 
preceded his military service.   

The veteran has submitted two new pieces of medical evidence.  
First, a medical opinion from "L.N.", a Psychiatric 
Clinical Nurse Specialist/Advance Practice Nurse who works 
for the VA.  It was her opinion that the veteran's service 
aggravated his psychiatric disability.  Also submitted was a 
March 2004 medical opinion from "J.G.D.", Ph.D., a clinical 
psychologist.  This health care provider believes that it is 
at least as likely as not that the veteran's psychiatric 
disorder was incurred during the veteran's period of service.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
Further, a psychosis will be presumed to have been incurred 
during service if it is manifested to a degree of 10 percent 
or more within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).  As stated by the Court, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between the disability and an injury or disease incurred in 
service."  Watson v. Brown, 309, 314 (1993).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. 3.306(a) (2003).  Service connection, however, may not 
be granted for a personality disorder.  38 C.F.R. 
§§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  In addition, a veteran will 
be presumed to be in sound condition except for defects noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service preexisted service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137.  
   
In resolving this ultimate issue, the Board is mindful of the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In light of the doctrine of reasonable doubt, and based on 
the most recent medical evidence, the Board finds sufficient 
evidence to support a finding of entitlement to service 
connection for an acquired psychiatric disorder.  The medical 
opinions of March 2004, January 2002, and October 1999 
support the veteran's claim.  The nature and extent of this 
disorder, and the degree of impairment resulting from the 
veteran's current psychiatric disorder or disorders are 
issues not before the Board at this time. 

Veterans Claims Assistance Act

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided notification meeting the requirements of the 
VCAA in October 2001 and March 2003.  Thus, under the 
circumstances in this case, even in light of the recent 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (withdrawing and replacing the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(which held that the plain language of 38 U.S.C.A. § 5103(a) 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits)), VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
the first Pelegrini decision, the Court determined that VA 
had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  In the claim before the Board at this time, in 
light of the grant of the benefits awarded in this decision, 
any error in notification is considered to be harmless.  As 
such, more specific notice is not indicated.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



